Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and new claim 15 in the reply filed on October 16, 2020 is acknowledged.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical 
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welker-Nieuwoudt et al. (US 2014/0221683) hereafter Welker.
	Considering Claim 1, Welker discloses an eggshell catalyst composition [0002] and [0175] comprising an inert support [0031] on which a catalytically active coating comprising an oxide of molybdenum, vanadium, niobium and tellurium has been applied [0125-0143] wherein the surface area ranges from 5 to 40 m2/g as determined by BET [0166] which overlaps the instantly claimed range.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to produce a oxide coated catalyst having a surface area falling within the instantly claimed invention as it is known to the ordinary artisan that catalyst surface area impacts process yields and selectivity.

Considering Claim 2, the significance of Welker as applied to claim 1 is explained above.
	Welker discloses the total pore volume of a catalytic composition as 0.27 ml/g [0418] which falls within the instantly claimed range.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to produce a pore volume falling within the instantly claimed range as taught by Welker 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 3, the significance of Welker as applied to claim 1 is explained above.
	Welker discloses the total pore volume of a catalytic composition as 0.27 ml/g [0418].  Welker further discloses that it is preferable to use a non-porous support material having a volume which is less than or equal to 1% [0181] and therefore the above range falls within the instantly claimed range as the pore volume of the support is essentially zero as the support is non-porous.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to produce a pore volume falling within the instantly claimed range as taught by Welker 

Considering Claim 4, the significance of Welker as applied to claim 1 is explained above.
Welker discloses the support to comprise of aluminas, silicas and steatite [0177].
Considering Claim 15, the significance of Welker as applied to claim 1 is explained above.
	Welker discloses that the thickness of the catalytically active shell is between 10 and 1000 microns [0185] thereby overlapping the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 1, 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier et al. (US 2004/0097368) hereafter Borgmeier.
Considering Claim 1, Borgmeier discloses a multi-metal oxide catalyst comprising molybdenum, vanadium, niobium and tellurium [0001]-[0004] supported on alumina, silica and steatite [0098] which the instant published specification identifies as inert [0031] having a BET surface area of between 1 and 40 [0048] thereby overlapping the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to produce a oxide coated catalyst having a surface area falling 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 4, the significance of Borgmeier as applied to claim 1 is explained above.
Borgmeier discloses the use of alumina, silica and steatite [0098].
Considering Claim 15, the significance of Borgmeier as applied to claim 1 is explained above.
Borgmeier discloses the thickness of the catalytically active coat to be from 10 to 1000 microns [0102] thereby overlapping the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to produce a coated catalyst composition having a coating thickness falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier et al. (US 2004/0097368) hereafter Borgmeier as applied to claim 1 and further in view of Welker-Nieuwoudt et al. (US 2014/0221683) hereafter Welker.
Considering Claims 2 and 3, the significance of Borgmeier as applied to claim 1 is explained above.
	Borgmeier discloses a pore volume of the non-porous catalyst support to be less than 1% of the total [0101] but is silent on the pore volume of the catalyst or coating.
Welker discloses the total pore volume of a catalytic composition as 0.27 ml/g [0418].  Welker further discloses that it is preferable to use a non-porous support material having a volume which is less than or equal to 1% [0181] and therefore the above range falls within the instantly claimed range as the pore volume of the support material is essentially zero as the support is non-porous as taught by both Borgmeier and Welker.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to produce a catalyst having the pore volume of Welker in the catalyst of Borgmeier which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Conclusion
	Claims 1-4 and 15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732